     Case 2:18-cv-01146-RFB-NJK Document 48 Filed 04/07/21 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      DOMONIC RONALDO MALONE,                        Case No. 2:18-cv-01146-RFB-NJK
5
           Petitioner,
6                                                    ORDER
           v.
7

8     BRIAN WILLIAMS, et al.,
9          Respondents.
10

11

12         In this habeas corpus action, after extensions of time of 78, 60, and 31 days, the
13   Respondents were due to file an answer by March 29, 2021. See Order entered July 13,
14   2020 (ECF No. 40) (90 days for answer); Order entered October 12, 2020 (ECF No. 42)
15   (78-day extension); Order entered January 3, 2021 (ECF No. 44) (60-day extension);
16   Order entered March 1, 2021 (31-day extension). On March 29, 2021, Respondents filed
17   a motion for extension of time (ECF No. 47), requesting a further extension of time, of 30
18   days, to April 28, 2021. Respondents’ counsel states that this extension of time is
19   necessary because of the complexity of this case, and personal matters. Petitioner does
20   not oppose the motion for extension of time. The Court finds that Respondents’ request
21   for an extension of time is made in good faith and not solely for the purpose of delay, and
22   there is good cause for the extension of time requested.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 1
     Case 2:18-cv-01146-RFB-NJK Document 48 Filed 04/07/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that Respondents’ Motion for Extension of Time

2    (ECF No. 47) is GRANTED. Respondents will have until and including April 28, 2021, to

3    file their answer. In all other respects, the schedule for further proceedings set forth in the

4    order entered August 31, 2018 (ECF No. 7) will remain in effect.

5

6           DATED THIS 7th day of April, 2021.
7

8
                                                RICHARD F. BOULWARE, II,
9                                               UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
